Exhibit 10.1

[AMENDED AND RESTATED] SEVERANCE COMPENSATION AGREEMENT

This [Amended and Restated] Severance Compensation Agreement (the “Agreement”)
is entered into this 1st day of January, 2018 (”Effective Date”), by and between
Citizens Business Bank (the “Bank”), and E. Allen Nicholson, Executive Vice
President of the Bank (the “Executive”).

Whereas, the Bank’s Board of Directors has determined that it is appropriate to
reinforce and encourage the continued attention and dedication of members of the
Bank’s senior management, including the Executive, to their assigned duties
without distraction in circumstances arising from the possibility of a Change in
Control (as defined herein) of CVB Financial Corp. (the “Company”) or the Bank,
a wholly owned subsidiary of the Company; and

Whereas, this Agreement sets forth the compensation which the Bank agrees it
will pay to the Executive upon a Change in Control and subsequent termination of
the Executive’s employment or resignation for good reason by the Executive; and

[Whereas, this Agreement amends and restates in its entirety that certain
Severance Compensation Agreement entered into by and between the Bank and the
Executive, dated as of June 1, 2016 (the “Prior Agreement”).]

Now, therefore, in consideration of these promises and the mutual covenants and
agreements contained herein and to induce the Executive to remain employed by
the Bank and to continue to exert Executive’s best efforts on behalf of the
Bank, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1. Compensation Upon a Change in Control.

A. In the event that a Change in Control occurs during the Bank’s employment of
the Executive and

(i) the Executive’s employment is terminated by the Bank or any successor to the
Company or the Bank other than for Cause (as defined below), within one hundred
and twenty (120) days prior to the completion of such Change of Control or
within one (1) year after the completion of such Change in Control; or

(ii) the Executive resigns his or her employment for Good Reason (as defined
below) within one (1) year after the completion of such Change in Control;

the Executive shall be paid in the aggregate the following (subject to reduction
as set forth elsewhere in this Agreement): (i) an amount equal to two (2) times
the Executive’s annual base compensation for the last calendar year ended
immediately preceding the Change in Control, plus (ii) an amount equal to two
(2) times the average annual bonus received for the last two calendar years
ended immediately preceding the Change in Control, plus (iii) all obligations
accrued with respect to employment prior to any such termination pursuant to
Section 1A(i) or 1A(ii) of this Agreement (such as earned but unused vacation
pay) and vested benefits (including but not limited to any vested awards of
stock options or restricted stock under any Bank or Company equity incentive
plans as determined in accordance with the terms of such equity incentive
plans). The Bank shall pay such amounts and/or provide such vested benefits,
less applicable withholdings, employment and payroll taxes (which taxes shall be
paid upon termination or resignation of the

 

1



--------------------------------------------------------------------------------

Executive’s employment or at the time payments are made hereunder, as required
by law), in 24 equal monthly installments (without interest or other adjustment)
on the first day of each month commencing with the first such date that is at
least six (6) months after the date of the Executive’s “separation from service”
(as such term is defined for purposes of Section 409A of the Internal Revenue
Code pursuant to Treasury Regulations and other guidance promulgated thereunder)
and continuing for 23 successive months thereafter. This payment schedule is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code and shall be interpreted consistently therewith.

B. The Executive may designate in writing (on a form provided by the Bank and
delivered by the Executive to the Bank before the Executive’s death,
substantially in the form attached to this Agreement) primary and contingent
beneficiaries to receive the balance of any payments or vested or accrued
benefits under section 1.A that are not made prior to the Executive’s death and
the proportions in which such beneficiaries are to receive such payment. The
total amount of the balance of such payment or the sum of such benefits shall be
paid or transferred to such beneficiaries in a single unreduced lump sum payment
or transfer made within ninety (90) days following the Executive’s death. The
Executive may change beneficiary designations from time to time by completing
and delivering additional such forms to the Bank. The last written beneficiary
designation on such form delivered by the Executive to the Bank prior to the
Executive’s death will control. If the Executive fails to designate a
beneficiary in such manner, or if no designated beneficiary survives the
Executive, then the Executive’s payment balance shall be paid to the Executive’s
estate in an unreduced lump sum payment or vested benefit transfer within ninety
(90) days following the Executive’s death.

 

2. Definitions.

A. Change in Control. For purposes of this Agreement, a “Change in Control”
shall deemed to have occurred if:

(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company or the
Bank possessing more than 50% of the total voting power of the Company’s or the
Bank’s stock;

(ii) a majority of the members of the Company’s Board of Directors is replaced
during any twelve (12) month period by directors whose appointment for election
is not endorsed by a majority of the members of the Company’s board prior to the
date of the appointment or election;

(iii) a merger or consolidation where the holders of the Bank’s or the Company’s
voting stock immediately prior to the effective date of such merger or
consolidation own less than 50% of the voting stock of the entity surviving such
merger or consolidation;

(iv) any one person, or more than one person acting as a group, acquired (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank that have a total
gross fair market value greater than 50% of the total gross fair market value of
all of the Bank’s assets immediately before the acquisition or acquisitions;
provided, however, transfer of assets which

 

2



--------------------------------------------------------------------------------

otherwise would satisfy the requirements of this subsection (iv) will not be
treated as a Change in Control if the assets are transferred to:

(a) a shareholder of the Bank (immediately before the asset transfer) in
exchange for or with respect to its stock;

(b) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company or the Bank;

(c) a person, or more than one person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company or the Bank; or

(d) an entity, at least 50% of the total value or voting power is owned,
directly or indirectly by a person, or more than one person acting as a group,
that owns, directly or indirectly, 50% or more of the total value or voting
power of all the outstanding stock of the Company or the Bank.

Each event comprising a Change in Control is intended to constitute a “change in
ownership or effective control”, or a “change in the ownership of a substantial
portion of the assets,” of the Company or the Bank as such terms are defined for
purposes of Section 409A of the Internal Revenue Code and “Change in Control” as
used herein shall be interpreted consistently therewith.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
as a result of any transaction which is principally undertaken to change the
jurisdiction of incorporation of the Company or the Bank.

B. “Good Reason” shall mean, for purposes of this Agreement:

(i) The Executive’s then current level of annual base salary is reduced without
the Executive’s written consent;

(ii) there is an (relative to the Executive’s annual base salary) overall
reduction in the employee benefits provided to the Executive (including, without
limitation, medical, dental, life and health insurance and incentive bonus
opportunity) from the plans in effect immediately prior to the Change in
Control;

(iii) The Executive suffers a diminution in his or her title, authority, duties
or responsibilities;

(iv) Any of the Executive’s salary payments, bonus payments and/or stock option
grants are not made or provided timely and in accordance either with the
Executive’s employment agreement or applicable law;

(v) the relocation of the location to which the Executive is required to report
to a location more than fifty (50) miles from the Executive’s work location at
the time immediately preceding a Change in Control;

(vi) the Bank or any successor to the Bank either fails to assume or
communicates that it intends to refuse to assume any part of this Agreement,
including all of the Bank’s or its successor’s obligations as set forth herein,
except as otherwise required by law or regulation; or

 

3



--------------------------------------------------------------------------------

(vii) any material breach of this Agreement by the Bank or its successor.

C. Cause. For purposes of this Agreement, the Bank shall have “Cause” to
terminate the Executive’s employment and shall not be obligated to make any
payments hereunder or otherwise in the event the Executive has:

(i) committed a significant act of dishonesty, deceit or breach of fiduciary
duty in the performance of Executive’s duties as an employee of the Bank;

(ii) grossly neglected or willfully failed in any way to perform substantially
the duties of such employment; or

(iii) acted or failed to act in any other way that reflects materially and
adversely on the Bank. In the event of a termination of the Executive’s
employment by the Bank for Cause, the Bank shall deliver to the Executive at the
time the Executive is notified of the termination of Executive’s employment a
written statement setting forth in reasonable detail the facts and circumstances
claimed by the Bank to provide a basis for the termination of the Executive’s
employment for Cause.

 

  D. Person. For purposes of this Agreement, “person” shall mean any individual,
corporation, limited liability company, trust, partnership or any other form of
entity.

 

3. Term.

This Agreement shall terminate, except to the extent that any obligation of the
Bank hereunder remains unpaid as of such time, upon the earliest of the
following (the “Term”):

(i) the termination or resignation of the Executive’s employment from the Bank
for any reason (unless a Change in Control has occurred and the Executive either
has been terminated within one hundred and twenty (120) days prior to such
Change in Control or within one (1) year after such Change in Control or has
resigned for Good Reason within one (1) year after such Change in Control, and
would otherwise be entitled to the payments set forth in Section 1. above);

(ii) three (3) years from the date hereof if a Change in Control has not
occurred during such period;

(iii) the termination of the Executive’s employment from the Bank for Cause,
whether or not within one hundred and twenty (120) days prior to a Change of
Control within one (1) year after a Change in Control;

(iv) one (1) year after a Change in Control if the Executive is still employed
with the Bank or its successor; or

(v) after a Change in Control upon satisfaction of all of the Bank’s obligations
hereunder.

 

4



--------------------------------------------------------------------------------

4. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.

A. The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the effective date of termination or
resignation, or otherwise, by his or her engagement as a consultant or his
conduct of any other business activities.

B. The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any employment agreement or other plan, arrangement
or deferred compensation agreement, except as set forth in Sections 9 or 10
below or as otherwise agreed to in writing by the Bank and the Executive.

 

5. Successor to the Bank.

A. The Bank will require any successor or assign (whether direct or indirect by
purchase or otherwise) to all or substantially all of the business and/or assets
of the Bank, by written agreement with the Executive, to assume and agree to
perform this Agreement in full. As used in this Agreement, “Bank” shall mean the
Bank as herein before defined and any successor or assign to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this section 5 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operations of law. Notwithstanding the assumption of this
Agreement by a successor or assign of the Bank, if a Change in Control (as
defined in section 2.A above) has occurred, the Executive shall have and be
entitled from such successor to all rights under section 1 of this Agreement.

B. If the Executive should die while any amounts are still payable or benefits
are still transferable to the Executive hereunder, all such amounts shall be
paid or benefits transferred in accordance with the terms of this Agreement to
the Executive’s designated beneficiary(ies) or, if there are no such designated
beneficiary(ies), to the Executive’s estate. This Agreement shall, therefore,
inure to the benefit of and be enforceable by the Executive’s designated
beneficiaries, personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

6. Confidentiality and Non-Solicitation.

(A) During the Executive’s employment with the Bank, the Executive has had
access to and has become acquainted with, and, following the Effective Date,
will continue to have access to and to become acquainted with, what the
Executive and the Bank acknowledge are trade secrets and other confidential and
proprietary information of the Bank, including but not limited to, knowledge or
data concerning the Bank, its operations and business, the identity of customers
of the Bank, including knowledge of their financial conditions or their
financial needs, as well as their methods of doing business, pricing information
for the purchase or sale of assets, financing and securitization arrangements,
research materials, manuals, computer programs, formulas for analyzing asset
portfolios, marketing plans and tactics, salary and wage information, and other
business information (collectively and hereinafter “Confidential Information”).
The Executive acknowledges that all Confidential Information is and shall
continue to be the exclusive property of the Bank, whether or not prepared in
whole or in part by the Executive. The Executive shall not disclose any of the

 

5



--------------------------------------------------------------------------------

aforesaid Confidential Information, directly or indirectly, under any
circumstances or by any means, to third persons without the prior written
consent of the Bank, or use it in any way, except as required in the course of
the Executive’s employment with the Bank.

(B) The Executive agrees that all inventions, discoveries, improvements, trade
secrets, formulae, techniques, processes, and know-how, whether or not
patentable, and whether or not reduced to practice, that are conceived or
developed during the Executive’s employment with the Bank, either alone or
jointly with others, if on the Bank’s time, using the Bank’s facilities,
relating to the Bank or to the banking industry shall be owned exclusively by
the Bank, and the Executive hereby assigns to the Bank all of the Executive’s
right, title and interest in all such intellectual property. The Executive
agrees that the Bank shall be the sole owner of all domestic and foreign patents
or other rights pertaining thereto, and further agrees to execute all documents
that the Bank reasonably determines to be necessary or convenient for use in
applying for, prosecuting, perfecting, or enforcing patents or other
intellectual property rights, including the execution of any assignments, patent
applications, or other documents that the Bank may reasonable request. This
provision is intended to be applied consistent with applicable law.

(C) The Executive understands that the Bank is hereby advising the Executive
that any provision in this Agreement requiring the Executive to assign rights in
any invention does not apply to an invention that qualifies fully under the
provisions of Section 2870 of the California Labor Code. That Section provides
as follows:

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information, except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

 

  (b) To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
the state and is unenforceable.”

By signing this Agreement, the Executive acknowledges that this paragraph shall
constitute written notice of the provisions in Section 2870.

(D) The Executive agrees that, (i) for the one (1) year period following
termination of the Executive’s employment with the Bank, the Executive shall not
use the Bank’s Confidential Information to solicit the banking business of any
customer with whom the Bank or the Company is doing or has done business
preceding such termination, use such Confidential Information to encourage any
such customers to stop using the facilities or services of the Bank, or use such
Confidential Information to encourage any such customers to use the facilities
or services of any competitor of the Bank; and (ii) for a one (1) year period
following the termination of the Executive’s employment with the Bank for any
reason, including a Change in Control, not to solicit the services of any
officer, employee or independent contractor of the Bank.

 

6



--------------------------------------------------------------------------------

The covenants contained in this Section 6 shall be considered as a series of
separate covenants, one for each political subdivision of California, and one
for each entity or individual with respect to whom solicitation is prohibited.
Except as provided in the previous sentence, each such separate covenant shall
be deemed identical in terms to the covenant contained in this Section 6. If in
any arbitration or judicial proceeding an arbitrator or a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that a provision of this Section 6 or any
such separate covenant or portion thereof, is determined to exceed the time,
geographic or scope limitations permitted by applicable law, then such provision
shall be reformed to the maximum time, geographic or scope limitations, as the
case may be, permitted by applicable law. The Executive hereby consents, to the
extent the Executive may lawfully do so, to the arbitral or judicial
modification of this Agreement as described in this Section 6.

 

7. Release.

As a condition to the Executive’s receiving any payments pursuant to Section 1
of this Agreement, the Executive must sign and deliver a general waiver and
release to the Company and the Bank, not later than forty-five (45) days
following the date of termination of employment and not thereafter revoke, in
form and substance acceptable to the Company and the Bank, releasing the
Company, the Bank, their respective employees, officers, directors, shareholders
and agents, and each person who controls any of them within the meaning of
Section 15 of the Securities Act of 1933, as amended, from any and all claims of
any kind or nature, whether known or unknown (other than claims with respect to
payments pursuant to Section 1 of this Agreement, payments of vested benefits or
accrued obligations under any employee benefit plan of the Bank or the Company,
or valid claims for indemnification), from the beginning of time to the date of
termination.

 

8. Legal Fees and Expenses.

In the event of any judicial or non-judicial proceeding (including arbitration)
of any dispute between the Bank and the Executive concerning the validity,
enforceability, interpretation or enforcement of this Agreement, the party that
does not prevail in such dispute shall pay to the prevailing party all legal
fees and expenses which the prevailing party may incur as a result of such
proceeding.

 

9. Limitation on Payments.

Notwithstanding anything contained herein to the contrary, in no event shall the
total compensation paid out upon the departure of the Executive be in excess of
that considered by the FDIC or the California Department of Business
Oversight—Division of Financial Institutions to be safe and sound at the time of
such payment, taking into consideration all applicable laws, regulations, or
other regulatory guidance. Any payments made to the Executive, pursuant to this
Agreement or otherwise, are subject to and conditioned upon compliance with all
applicable banking regulations, including, but not limited to, 12 U.S.C.
Section 1828(k) and any regulations promulgated thereunder. The Executive agrees
that should any payments that are made or benefits that are provided pursuant to
this Agreement be considered unsafe or unsound or otherwise prohibited by
applicable law, regulation or regulatory order, the Executive agrees that he/she
shall return or otherwise reimburse the Company for the amount of such
prohibited payments or benefits to the maximum extent required by such law,
regulation or regulatory order. Without limiting the foregoing, the Executive
agrees to promptly comply with any

 

7



--------------------------------------------------------------------------------

applicable rule or regulation which requires the return or reimbursement to the
Company of any payments, benefits or other compensation, including, but not
limited to, return or reimbursement in connection with any incentive
compensation previously paid prior to the issuance of a financial restatement as
required under the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Sarbanes-Oxley Act of 2002 and all regulations promulgated by any
self-regulatory organization on which the Company’s common stock may then be
listed.

Notwithstanding any other provisions of this Agreement, if the Company’s
principal tax advisor determines that the total amounts payable pursuant to this
Agreement, together with other payments to which the Executive is entitled,
would constitute an “excess parachute payment” (as defined in Section 280G of
the Internal Revenue Code), as amended, then the total payment under section 1.A
above (and proportionally each monthly installment thereof) shall be reduced to
the largest amount which may be paid without any portion of such amount being
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code.

 

10. Regulatory Provisions.

(a) Suspension and Removal Orders. If the Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), the Bank’s obligations
under this Agreement shall be suspended as of the date of any such service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank shall (to the fullest extent permitted by law): (i) pay the
Executive any compensation withheld while its obligations under this Agreement
were suspended, as though the Executive was never suspended; and (ii) reinstate
(in whole or in part) any of its obligations under this Agreement which were
suspended. If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but any vested rights of
the Executive shall not be affected.

(b) Termination by Default. If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but any vested rights of the Executive shall not be
affected.

 

11. Notice.

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been given
when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid as follows:

 

If the Bank:           Citizens Business Bank     701 N. Haven Avenue, Suite 350
    Ontario, California 91764     Attention: Christopher D. Myers, President and
CEO  

If to the Executive: At the address below his signature or such other address as
either party may have been furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

 

8



--------------------------------------------------------------------------------

12. Arbitration.

Any dispute or controversy arising out of or relating to any interpretation,
construction, performance, termination or breach of this Agreement, will be
governed by the Federal Arbitration Act, 9 U.S.C §§ 1 et seq. and will be
settled by final binding arbitration by a single arbitrator to be held in
Ontario, California, in accordance with the JAMS rules for resolution of
employment disputes then in effect, except as provided herein. The rules can be
found online at http://www.jamsadr.com/rules-employment-arbitration/#one. The
arbitrator selected shall have the authority to grant any party all remedies
otherwise available by law, including injunctions, but shall not have the power
to grant any remedy that would not be available in a state or federal court in
California. The arbitrator shall make a good faith effort to apply the
substantive law (and the law of remedies, if applicable) of the state of
California, or federal law, or both, as applicable, without reference to its
conflicts of laws provisions, but an arbitration decision shall not be subject
to review because of errors of law. The arbitrator is without jurisdiction to
apply any different substantive law. The arbitrator shall have the authority to
hear and rule on dispositive motions (such as motions for summary adjudication
or summary judgment). The arbitrator shall have the powers granted by California
law and the rules of JAMS which conducts the arbitration, except as modified or
limited herein. Notwithstanding anything to the contrary in the rules of JAMS,
the arbitration shall provide (i) for written discovery and depositions as
provided under California law, and (ii) for a written decision by the arbitrator
that includes the essential findings and conclusions upon which the decision is
based which shall be issued no later than thirty (30) days after a dispositive
motion is heard and/or an arbitration hearing has completed. The Bank shall pay
all fees and administrative costs charged by the arbitrator and JAMS. The
Executive and the Bank shall have the same amount of time to file any claim
against any other party as such party would have if such a claim had been filed
in state or federal court. In conducting the arbitration, the arbitrator shall
follow the rules of evidence of the State of California (including but not
limited to all applicable privileges), and the award of the arbitrator must
follow California and/or federal law, as applicable. The arbitrator shall be
selected by the mutual agreement of the parties. If the parties cannot agree on
an arbitrator, the parties shall alternately strike names from a list provided
by JAMS until only one name remains. The decision of the arbitrator will be
final, conclusive, and binding on the parties to the arbitration. The prevailing
party in the arbitration, as determined by the arbitrator, shall be entitled to
recover his/her or its reasonable attorneys; fees and costs, including the costs
or fees charged by the arbitrator and JAMS to the extent allowed by law.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.

 

13. Validity.

The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

14. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

9



--------------------------------------------------------------------------------

15. Miscellaneous.

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and the Bank. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior to subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. [Upon
execution hereof, this Agreement shall amend and restate in its entirety the
Prior Agreement.] This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
conflicts of laws principles.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above,

 

Citizens Business Bank By:   /s/ Christopher D. Myers   Christopher D. Myers  
President and CEO

 

EXECUTIVE:   /s/ E. Allen Nicholson   E. Allen Nicholson   Executive Vice
President

Address: 701 N. Haven Avenue

City and State: Ontario, California 91764

 

10